DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	There are 2 sets of claims 21-23 duplicates and there is also multiple claim 24.
3.	Claims 16-19 are objected to because the independent claims recite compiltation.  Examiner believes the claims should recite “compilation”.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 16-19 of the present application are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4 of U.S. Patent No. 11,145,124 (Patent 124). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 16-19 are slightly broader than claims 1-4 and they both recite similar limitations.
5.	The following is a table showing the correspondence between claims 1-4 of the present application and claims 1-4 of Patent 124.
Claim 16 of present application
17
18
19
20
21
22
23
Claim 1 of patent 124.
2
3
4
1
2
3
4


Claim 24 of present application
21
22
23
24
25
26
27
Claim 1 of patent 124.
2
3
4
1
2
3
4




6.	The following table shows claim limitation correspondence between claim 16 of the present application with claim 1 of Patent 124.

Claim 16 of Present Application 17/473,349
Claim 1 of Patent No. 11,145,124 B2
16. (Newly Added) A Virtual Reality (VR) computer system, comprising: 
	a VR headset to be worn by at least one user; one or more pupil LED sensors located internal of the VR headset configured and operative to capture and track pupil movement of the at least one user wearing the VR headset; at least one camera device positioned external of the VR headset operative to capture: 1) video image of at least one user wearing the VR headset; and 2) and one or more static images of the user not wearing the VR headset; one or more camera devices located internal of the VR headset configured and operative to capture and record real-time images of a user's pupils simulatanous with the capturing and tracking of the user's pupil movement by the one or more pupil LED sensors; and a computer processor having instructions to: receive from the one or camera devices the recorded real-time images of the user's pupils while wearing the VR headset; receive from the one or more pupil LED sensors the tracked pupil movement of the user's pupils captured simultaneous with the recorded real-time images of the user's pupils while wearing the VR headset; 97227078v.1Continuation of Appln No.: 16/107,736Docket No.: 1450015.134US3 Preliminary AmendmentPage 4 of 9  

1. A Virtual Reality (VR) computer system, comprising:
	a VR headset to be worn by at least one user; one or more pupil LED sensors located internal of the VR headset configured and operative to capture and track pupil movement of the at least one user wearing the VR headset; at least one camera device positioned external of the VR headset operative to capture: 1) video image of at least one user wearing the VR headset; and 2) and one or more static images of the user not wearing the VR headset; one or more camera devices located internal of the VR headset configured and operative to capture and record real-time images of a user's pupils simultaneous with the capturing and tracking of the user's pupil movement by the one or more pupil LED sensors; and a computer processor having instructions to: receive from the one or camera devices the recorded real-time images of the user's pupils while wearing the VR headset; receive from the one or more pupil LED sensors the tracked pupil movement of the user's pupils captured simultaneous with the recorded real-time images of the user's pupils while wearing the VR headset; 
generate a compilation of the one or more captured static images of the user without the VR headset and the captured real-time pupil images of the user 






captured by the one or more camera devices located internal of the VR headset; 
utilizing the recorded real-time images of the user's pupils and the simultaneously captured tracked pupil movements of the user's pupils while wearing the VR headset, generate a two-dimensional (2D) image of the least one user such that an image of the VR headset is virtually removed from the image of the at least one user wearing the VR headset by 
the captured real-time pupil images of the user captured by the one or more camera devices located internal of the VR headset
and stitch the compilation in a 2D image of the user whereby the compilation is superimposed proximate to the location the headset image was virtually removed from the user wearing the VR headset such that another user can view a VR image of the at least one user 
stitching in a compilation of the one or more captured static images of the user without the VR headset and such that the generated 2D image is superimposed proximate to the location the headset image was virtually removed from the user wearing the VR headset such that another user can view a VR image of the at least one user 
having the superimposed captured real-time pupil images and movement such that the at least one user was not wearing the VR headset.
having the superimposed captured real-time pupil images and movement such that the at least one user was not wearing the VR headset.


7.	Furthermore, claims 20-23 and 28-31 are each similar to claims 1-4 of patent 124.  Moreover, claim 24 is similar to claim 1 of patent 124.

Allowable Subject Matter
8.	Claim 16-27 are allowed over cited references.
9.	The following is an examiner’s statement of reasons for allowance:  Claim 16 recites the limitation generate a compilation of the one or more captured static images of the user without the VR headset and the captured real-time pupil images of the user captured by the one or more camera devices located internal of the VR headset; and stitch the compilation in a 2D image of the user whereby the compilation is superimposed proximate to the location the headset image was virtually removed from the user wearing the VR headset which is not disclosed in the cited references.
10.	Claims 20, 24, and 24 recite similar limitations and are allowed over cited references as well.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONTACT
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993. The examiner can normally be reached Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK S CHEN/Primary Examiner, Art Unit 2611